Citation Nr: 0414402	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-28 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the cervical spine.

2.  Entitlement to an extension of a temporary total rating 
based on surgical convalescence under the provisions of 
38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from June to August 1988 
and from July 1990 to October 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas, which 
granted a temporary total rating from February 26, 2002, to 
April 30, 2002, and thereafter increased the veteran's 
cervical spine disability to a 10 percent evaluation.  During 
the pendency of the appeal, he moved and the Atlanta RO is 
the certifying RO.  He now challenges the 10 percent rating 
and maintains that he is entitled to a longer period of 
convalescence.

It also appears to the Board that the veteran has asserted 
increased rating claims for shin splints and arthralgia of 
both knees.  If he desires to pursue these issues, he should 
do so with specificity at the RO.

After a careful review of the record, the Board concludes 
that due process mandates a remand.  This appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

The veteran contends, in essence, that his service-connected 
cervical spine disability is worse that currently evaluated.  
He also maintains that he is entitled to a longer period for 
a temporary total rating because he was off work for nearly 
eight months.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The statute amended and clarified VA's duty 
to assist claimants in the development of the facts relevant 
to their claims.  This law also eliminated the concept of a 
well-grounded claim.  However, it does not appear that the 
veteran has been notified of his due process rights under the 
VCAA with respect to the current claims on appeal.  In 
addition, while the RO concluded that the extension of a 
temporary total rating to May 31, 2002, was a full grant of 
the benefit, the veteran continues to assert that he is 
entitled to up to eight months of benefits.  Nonetheless, it 
does not appear that he has been provided with the 
regulations regarding a temporary total rating.    

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  Finally, the 
veteran is advised that while the case is on remand status, 
he is free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  The RO should request the veteran to 
identify any sources of medical care for 
his cervical spine since September 2002.  
If he identifies private or VA medical 
evidence, it should be associated with 
the claims file. 

3.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, the applicable 
law and regulations (including the 
regulations for temporary total ratings) 
considered pertinent to the issues, as 
well as a summary of the evidence 
received since the issuance of the last 
SSOC.  An appropriate period of time 
should be allowed for response.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

